In an action for money had and received, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated November 4, 1993, which is in favor of the plaintiffs and against them.
*487Ordered that the judgment is affirmed, with costs.
This action is by three school districts in Suffolk County for money had and received by the defendant Town of Islip based upon the town’s failure to disburse collected school tax moneys at the times required by Suffolk County Tax Act § 13 (a) and § 14 (L 1920, ch 311, as amended). In Board of Educ. v Rettaliata (78 NY2d 128), the Court of Appeals determined, with reference to the instant action and 10 related actions by other school districts, that a school district may maintain a cause of action for money had and received to recover the unpaid accumulated interest on school tax moneys not withstanding prior acceptance of the principal sums on which that interest became due.
Contrary to the defendants’ contentions, the causes of action of the plaintiffs for money had and received have a six-year Statute of Limitations (see, Matter of First Natl. City Bank v City of New York Fin. Admin., 36 NY2d 87; Cohen v City Co., 283 NY 112; Moore v Richmond Hill Sav. Bank, 117 AD2d 27), and therefore were not time-barred.
The defendants’ remaining contentions are without merit (see, Board of Educ. v Rettaliata, 192 AD2d 569). Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.